DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
2. 	The Information Disclosure Statements submitted on 08 January 2021, 28 October 2021, and 18 July 2022 have been considered by the Examiner. 

	Claim Rejections - 35 USC § 102
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4. 	Claim 1 is rejected under 35 U.S.C. 102 (a) (1) and (a) (2) as being anticipated by Short et al. (US 2017/0050039 A1).
Regarding claim 1, Short teaches a method for treating a wart on skin of a patient (the non-thermal plasma gel is configured to treat warts [0051, 0075]), the method comprising: 
applying non-thermal, atmospheric pressure plasma over an area of tissue having the wart under conditions sufficient to give rise to an at least partial reduction in size of the wart ([0051, 0053, 0075]). 

Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6. 	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Short et al.
Regarding claim 2, Short teaches the method of claim 1, wherein the conditions sufficient to give rise to an at least partial reduction in size of the wart is to apply the non-thermal plasma to the tissue having the wart for at least one period of time lasting between about 1 minute and about 10 minutes ([0051, 0101]). 
Short does not explicitly teach the at least one period of time lasting between about 10 seconds and about 10 minutes. However, Short teaches that plasma treatment time can be adjusted ([0076, 0101]). The Examiner respectfully submits that a person having ordinary skill in the art would have it obvious to adjust the plasma treatment time to last between about 10 seconds and about 10 minutes. Specifically, this modification would provide a wider time period in which the plasma can be used to deliver specific doses of an agent (see paragraphs [0076, 0100-0101] by Short). The Examiner respectfully submits that the skilled artisan could arrive at such a time period via routine experimentation (MPEP 2144.05). 
Regarding claim 3, Short teaches wherein the non-thermal plasma is applied between 1 and 5 times (the plasma gel can be applied at least one time to the skin surface during the treatment [0075, 0096]).

7. 	Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Short et al. in view of Friedman et al. (WO 2018/026750 A1, with citations to the corresponding US Publication No. 2021/0282831 A1).
Regarding claim 4, Short teaches the method of claim 1, wherein the non-thermal plasma is delivered with a power of 5.5 kV ([0113]). Short does not explicitly teach wherein the non-thermal plasma is delivered with a power in a range of from about 10 kV to about 50 kV.
The prior art by Friedman is analogous to Short, as they both teach devices for treating skin conditions with non-thermal plasma ([abstract, 0002, 0004]). 
Friedman teaches wherein the non-thermal plasma is delivered with a power in a range of from about 10 kV to about 50 kV ([0024, claim 6]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Short’s device to comprise the power range of about 10 kV to about 50 kV, as taught by Friedman. Specifically, this power range offers the ability to fine tune the control of the plasma application (see paragraphs [0024, 0031] by Friedman). 
Regarding claim 5, Friedman teaches wherein the power is about 20 kV ([0024, claim 6]). 
Regarding claim 6, Friedman teaches wherein the non-thermal plasma is delivered with a frequency in a range of from about 50 Hz to about 3500 Hz ([0005, claim 7]).
Regarding claim 7, Friedman teaches wherein the frequency is about 400 Hz ([0040]). 
Regarding claim 8, Friedman teaches wherein the non-thermal plasma is delivered with a pulse having a duration in a range of from about 100 ps to about 500 ns ([0040]). 
Regarding claim 9, Friedman teaches wherein the pulse duration is about 20 ns ([0026]).
	
Statement on Communication via Internet 
8. 	Communications via Internet e-mail are at the discretion of the applicant. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. Where a written authorization is given by the applicant, communications via Internet e-mail, other than those 35 U.S.C. 132 or which otherwise require a signature, may be used. USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is written authorization of record in the patent application by the applicant. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.” 
Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion	
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208. The examiner can normally be reached 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792